Citation Nr: 0926055	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-27 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress syndrome (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to December 
1984.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claim for 
service connection for an acquired psychiatric disorder 
including PTSD.  During the course of the appeal, the Veteran 
moved to South Dakota.  The Sioux Falls, South Dakota, RO has 
current jurisdiction over the claim.

The Veteran timely disagreed and appealed the August 2004 
rating decision.  

In August 2006, the Veteran and her representative presented 
evidence and testimony at a hearing at the RO before a local 
hearing officer.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

In a February 2008 decision, the Board remanded the claim for 
further evidentiary development.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran's diagnosed 
schizoaffective disorder, bipolar type, is unrelated to her 
active duty service.

2.  A preponderance of the competent and credible evidence 
supports a conclusion that the Veteran's diagnosed PTSD is 
unrelated to her active duty service.




CONCLUSION OF LAW

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD is not warranted.  38 U.S.C.A. 
§§ 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the U.S. Navy as a radioman and was 
stationed at the Harold E. Holt communications station in 
Australia, and at the Naval Stations at Pearl Harbor, Hawaii, 
and Lakehurst, New Jersey.  She essentially contends that her 
current psychiatric condition was acquired during her active 
duty service, and specifically that three specific traumatic 
events during service led to PTSD.

The Board will address preliminary matters and then render a 
decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the Board 
ordered VBA to obtain all VA psychological treatment records 
from VAMC Bay Pines, Florida, from June 2005, and 
psychological treatment records from VAMC Black Hills, South 
Dakota, from 2007.  In addition, the Board directed VBA to 
obtain records pertaining to the Veteran from the Social 
Security Administration (SSA).

The record shows that VBA has secured records from Bay Pines 
and Black Hills VA medical facilities as directed by the 
remand order.  Moreover, the record also shows that VBA has 
obtained and associated them with the Veteran's VA claims 
folder.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board finds that VBA has substantially complied with the 
Board's February 2008 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the Veteran letters dated May 2004 
and February 2008 which informed the Veteran of what was 
required to substantiate a claim for service connection.  
Specifically, the letters informed the Veteran that the 
evidence must show a current disability, an injury or event 
during service, and medical evidence establishing a nexus 
between the in-service injury or event and the current 
disability.  The Veteran also received a letter dated June 
2005 that directly informed her of the evidence needed to 
establish a claim for PTSD and the kinds of evidence needed 
to establish it.  The Board further notes that a March 2006 
letter and the February 2008 letter provided the Veteran with 
notice of how VA determines a disability rating and an 
effective date in compliance with the requirements stated in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the May 2004 and February 2008 letters notified 
the Veteran that reasonable efforts would be made to help her 
obtain evidence necessary to support her claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records. 

All notice was provided prior the date of the last 
adjudication of the Veteran's claims in January 2009.  Thus, 
the Veteran had a meaningful opportunity to participate in 
the adjudication of her claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

With regard to the duty to assist, the Board observes that 
the RO obtained the Veteran's service treatment records, 
service personnel records, private medical records identified 
by the Veteran, SSA records and VA treatment records.  The 
medical evidence of record shows that the Veteran underwent 
medical examinations relevant to her claim, including 
examinations during periods of hospitalization for 
psychiatric treatments in February March, April and May 2003.  

The Board notes that the examinations made in 2003 were not 
for the purpose of a claim for compensation, but rather were 
for purposes of treatment.  As noted below, in order to 
establish service connection for PTSD, there must be (1) 
medical evidence diagnosing the condition in conformance with 
DSM IV, section 309.81; and, (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  Ultimately, no 
examination is required for this decision, because no 
confirmed stressor in service has been established to support 
a diagnosis of PTSD, to sustain the claim for service 
connection for PTSD. 38 C.F.R. § 3.304(f).  Moreover, there 
is no evidence of record indicating the Veteran suffered from 
bipolar schizoaffective disorder or depression during 
service.  Thus, the criteria to trigger the requirement for 
an examination to address claimed PTSD in this case are not 
met. 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).


The Board notes that the Veteran has contended that she 
experienced three distinct events that underlie her claim for 
service connection for PTSD.  Essentially, she claims that on 
August 6, 1980, she was sexually assaulted by a service 
member in her barracks room; she claims that on July 12, 
1982, she witnessed a Marine sentry commit suicide at a 
facility on the U.S. Naval Station at Pearl Harbor; and, she 
claims that on July 19, 1982, she and several other female 
service members were held hostage at gunpoint in a female 
dressing room at a headquarters building at Pearl Harbor by a 
Marine.  See Veteran's statement dated September 21, 2004.

The Board observes that VBA attempted to obtain information 
about the events occurring at Pearl Harbor by seeking records 
held by Navy law enforcement units at Pearl Harbor and 
medical records pertaining to the Veteran from Trippler Army 
Hospital, Hawaii.  In a letter dated December 2006, the RO 
informed the Veteran that no records were found by 
authorities at Pearl Harbor which were relevant to her 
claimed stressor events.  In addition, the RO unsuccessfully 
attempted to identify a potential witness using the name and 
rank provided by the Veteran.  

In sum, after review of the entire record, and as discussed 
in more detail below, the Board finds that VBA has fulfilled 
it's duty to assist the Veteran and has complied with the 
requirements of 38 C.F.R. § 3.159(c)2 (2008).  The Board 
observes that the Court has stated: "VA's . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim." See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Moreover, The Court 
has held that VA's duty to assist the veteran in developing 
the facts and evidence pertinent to a veteran's claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Under those circumstances, the Board finds that VA has 
satisfied the notification and duty to assist provisions of 
the law.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran and 
her representative presented evidence and testimony at a 
hearing at the RO before a local hearing officer.


The Board will proceed to a decision on the merits.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a diagnosis of a current 
disability. See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 
Vet. App. 268 (1997).



Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor. 
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors. See 
Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault. In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered. See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of personal assault, 
development of alternate sources for information is critical. 
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals. See 
M21-1, Part III, 5.14(c)(8). Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor." The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Analysis

The Veteran seeks service connection for "bipolar, psychotic 
features, schizo-effective (sic), PTSD."  See May 2004 VA 
Form21-526 claim.  The Board will address each diagnosed 
psychiatric disorder separately.

PTSD

As noted above, in order to establish service connection for 
PTSD, there must be (1) medical evidence diagnosing the 
condition in conformance with DSM IV, section 309.81; and, 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  

In this case, the record includes records showing the Veteran 
was hospitalized for a psychiatric condition on several 
occasions in 2003 and 2004.  An August 2004 VA medical record 
includes a psychiatric note indicating the Veteran was 
diagnosed with "schizoaffective disorder by history, PTSD."  
There is no rationale in the note which explains whether or 
how the Veteran's symptomatology meets the DSM IV criteria.  
However, the Board is cognizant of the Court of Appeals for 
Veterans Claims' holding in Cohen, supra, that a mental 
health professional is presumed to know the criteria and a 
diagnosis of PTSD is thus presumed to meet such criteria.  
For that reason alone, the Board finds that evidence of 
record supporting the first criterion is at least in 
equipoise.

With regard to the second criterion, the Board finds that 
there is no medical evidence linking the Veteran's stated 
stressor events and her currently diagnosed PTSD condition.  
Indeed, the April 2004 VA psychiatric note states that the 
Veteran's PTSD was "due to childhood trauma, chronic, severe 
without acute symptomatology."  Similarly, the August 2004 
VA psychiatric note states that "The [Veteran] also had post 
traumatic stress disorder with identified childhood trauma."  
A March 14, 2003, report states that the Veteran's PTSD "is 
related to sexual abuse in the past," and does not further 
discuss when or under what circumstances the abuse occurred.  
It is important to note that not one of the psychiatric notes 
or treatment plans discusses any of the specific stressor 
events upon which the Veteran bases her PTSD claim.  In sum, 
there is no medical opinion of record which links the 
Veteran's stated stressors with her currently diagnosed PTSD 
condition.  For that reason, the Board finds that her claim 
fails.

With regard to the third criterion, the Board notes that the 
Veteran has contended that she experienced three distinct 
traumatic events during her active duty service: on August 6, 
1980, she was sexually assaulted by a service member in her 
barracks room; on July 12, 1982, she witnessed a Marine 
sentry commit suicide at a facility on the U.S. Naval Station 
at Pearl Harbor; and, on July 19, 1982, she and several other 
female service members were held hostage at gunpoint in a 
female dressing room at a headquarters building at Pearl 
Harbor by a Marine.  See Veteran's statement dated September 
21, 2004.  The Board will address each stressor event in 
turn.

With regard to the August 1980 event, the Veteran contends 
that she was raped by a fellow sailor in her barracks room 
after drinking at the base pub at the Harold E. Holt U.S. 
Naval Communications Station in Australia.  She claims that 
the assailant warned her not to tell anyone about the rape.  
She did not tell anyone and made attempts to disguise or hide 
evidence of the attack.  She also has testified that she did 
not seek medical treatment or disclose this to a Navy medical 
provider, but that she did tell a private Australian 
physician about it.  See hearing transcript at pages 1-5.  
The Veteran also testified that her son was born as a result 
of the assault.  See hearing transcript at page 16.  In sum, 
because the Veteran claimed that she only told a private 
doctor and did not tell anyone in authority, the only facts 
that are likely to be verifiable are the statement made to 
the doctor and the birth date of her son.  The record 
indicates that the Veteran has not made any attempt to obtain 
records from the private doctor and has not asked VA to 
obtain them.  The record also indicates that her son was born 
about 18 months after the alleged rape took place.  Thus, the 
record establishes that the first stressor event is not 
verified.

The second stressor, the July 12, 1982, suicide that the 
Veteran witnessed was the subject of a request for records 
from Navy law enforcement authorities at Pearl Harbor who 
responded that such records were not found.  See December 
2006 Report of Contact.  Moreover, there is nothing in the 
Veteran's service treatment records indicating that she 
sought counseling or was treated for any stress or concern 
over the event.  Thus, the record establishes that the second 
stressor event is not verified.

The third stressor, the July 19, 1982, hostage situation is 
also not documented.  The Veteran testified that no 
investigator took a statement from her and that she did not 
seek medical or psychological assistance about this event.  
Again, there is no official record of the event and there is 
nothing in the Veteran's service treatment records concerning 
it.  Thus, it appears it too is not verified.

In short, the contemporary records do not support or verify 
the Veteran's contentions.  The Board finds those records to 
be more probative than the Veteran's statements.  The Court 
has held that contemporaneous evidence has greater probative 
value than history as reported by the claimant. See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  The Court has also held 
that the Board may consider whether the Veteran's personal 
interest may affect the credibility of testimony. See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Here, the 
Veteran seeks monetary benefits and her statements are less 
than credible.  For example, she testified her son was born 
in February 1981, but the medical evidence of record 
establishes he was born in December 1981.  The Veteran's 
testimony is inherently unbelievable as to that fact, and is 
suspect as to the remainder of her contentions.

The Board also has reviewed the evidence for indications that 
the Veteran displayed behavior changes indicating that the 
August 1982 rape had occurred.  In fact, the Veteran was 
promoted during the period after the claimed assault, and the 
Veteran testified that her evaluations stayed the same and 
that she tried to keep them up.  See hearing transcript at 
page 5.  The Veteran's service personnel folder has been 
examined and the Board finds that it contains nothing which 
indicates the Veteran's professional or military performance 
deteriorated after the claimed event.

Nor is there anything of record such as diary entries, 
letters home or statements from friends or family regarding 
the occurrence of the event.  The Veteran testified that she 
had told no one, other than the civilian Australian doctor, 
of the rape.  Indeed, there is nothing in the medical 
evidence indicating that she disclosed the event to any 
mental health practitioner since the event even though she 
has been hospitalized on several occasions and has been 
granted SSA disability benefits based in-part on her mental 
health condition.  Thus, the Board finds that there is no 
evidence of record to analyze under the direction of the 
Court's holding in Patton.

For those reasons, the Board finds that the preponderance of 
the competent evidence establishes that the Veteran has no 
verified stressor events and the claim fails on that basis as 
well.

Acquired psychiatric conditions

The medical evidence establishes that the Veteran has 
received several psychiatric diagnoses of different 
conditions.  As noted above, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson supra.  The Board 
will address each element in turn as to each condition.

With regard to element (1), the medical evidence establishes 
that the Veteran was diagnosed in November 2001 by Dr. A.P. 
with "history of recurrent major depression which is stable, 
r/o [rule out] any emotional disorder."  A March 2003 VA 
examiner diagnosed the Veteran with major depressive 
disorder, "recurrent, severe, with psychotic features 
resolved."  As noted above, the Veteran was diagnosed in 
April and August 2004 with "schizoaffective disorder, 
bipolar type."  Thus, element (1) is satisfied as to 
depression and schizoaffective disorder, bipolar type.

With regard to element (2), the Veteran's service treatment 
records do not contain any indication of complaints or 
treatment for mental health concerns.  There is no other 
medical evidence in the record that the Veteran had 
depression or schizoaffective disorder, bipolar type, during 
service.  The only evidence regarding her in-service mental 
health is the Veteran's testimony.  The Veteran essentially 
contends that she self-medicated by using alcohol.  The 
Veteran's service treatment records include an October 1980 
entry indicating that the Veteran was found to be passed out 
from excessive intake of alcoholic beverages.  She was placed 
under observation and allowed to sleep it off.  This singular 
entry occurred very early in the Veteran's military service, 
and there is no other entry indicating excessive use of 
alcohol was a chronic problem during her service.  

Indeed, the Veteran did not indicate any problem with alcohol 
or mental health in any report of medical history during 
service or during her separation physical from active duty.  
It is only now, more than 25 years later, that she makes the 
contention.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  The Board finds 
that the Veteran's testimony is not corroborated by the 
service treatment records and the length of time between the 
alleged injury and claim is suspect.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]; see also Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised].

Finally, to the extent that the Veteran's statements that she 
used alcohol to treat mental health problems can be construed 
to be a diagnosis or treatment of a diagnosed condition 
during service, the Board observes that she is not competent 
to render such a diagnosis or assessment of her mental 
condition during service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In sum, the Board finds that the preponderance of the 
competent evidence of record supports a conclusion that the 
Veteran had no mental health condition during service, 
including depression and schizoaffective disorder, bipolar 
type.  The claim thus fails for lack of evidence supporting 
element (2).

For the sake of completeness, the Board will briefly address 
the remaining Hickson element. See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board notes that there is no medical 
evidence of a nexus between the Veteran's diagnosed 
psychiatric conditions and her service.  The claim fails on 
that basis as well.

In conclusion, the Board finds that a preponderance of the 
evidence supports a conclusion that the Veteran's psychiatric 
conditions are not related to her active duty service.  
Service connection for those conditions is not warranted.




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


